NO. 07-11-0126-CV

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL A

                                 MAY 16, 2011
                        ______________________________


                    IN RE RICHARD DEWAYNE SNELSON, RELATOR

                       _________________________________

                ORIGINAL PROCEEDING ARISING OUT OF PROCEEDINGS
             BEFORE THE 181[ST] DISTRICT COURT OF RANDALL COUNTY;
            NO. 16,447-B; HONORABLE JOHN B. BOARD, JUDGE PRESIDING
                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Relator, Richard Dewayne Snelson, proceeding pro se and in forma pauperis files this original proceeding seeking to compel the Honorable John B. Board to enter a ruling on motions filed challenging an Order to Withdraw Inmate Funds signed on February 25, 2010, authorizing funds to be withdrawn from Relator's inmate account to satisfy $2,228.50 for court cost, fines and fees.  On March 21, 2011, the trial court entered a ruling on Relator's challenges and signed an Amended Order to Withdraw Funds.  Judge Board has performed his ministerial duty to rule on the pending motion.  See Safety-Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex.App.--San Antonio 1997, orig. proceeding).  A particular ruling, however, is generally discretionary.  In re Washington, No. 09-07-0246-CV, 2007 Tex. App. LEXIS 6449, at *2 (Tex.App.--Beaumont Aug. 16, 2007, orig. proceeding).  Consequently, Relator's request for mandamus relief is rendered moot.

							Patrick A. Pirtle
							      Justice